 126DECISIONS OF NATIONAL LABOR RELATIONS BOARDInternationalUnion of Operating Engineers, Local701, AFL-CIOand L.K. Comstock&Company,Inc. and International Brotherhood of ElectricalWorkers, Local No. 125, AFL-CIO. Case 36-CD-119IITHE LABOR ORGANIZATION INVOLVEDThe parties stipulated, and we find, that the Operat-ing Engineers and the Electrical Workers are labororganizations within the meaning of the Act.June 27, 1974DECISION AND DETERMINATION OFDISPUTEBY MEMBERSFANNING, KENNEDY. AND PENELLOThis is a proceeding under Section 10(k) of theNational Labor Relations Act, as amended, followinga charge filed January 24, 1974, by L. K. Comstock& Company, Inc., hereinafter called the Employer,alleging that the International Union of OperatingEngineers, Local 701, AFL-CIO, hereinafter calledtheOperatingEngineers,hasviolatedSection8(b)(4)(D) of the Act by engaging in certain pro-scribed activity with an object of forcing or requiringthe Employer to assign certain work to employeesrepresented by the Operating Engineers, rather thanto employees represented by the International Broth-erhood of Electrical Workers, Local No. 125, AFL-CIO, hereinafter called the Electrical Workers.A hearing was held before Hearing Officer Dale B.Cubbison on March 5, 6, 7, and 8, 1974, at Portland,Oregon. All parties appeared at the hearing and wereafforded full opportunity to be heard, to examine, andcross-examine witnesses, and to adduce evidencebearing on the issue.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The rulings of the Hearing Officer made at thehearing are free from prejudicial error and are herebyaffirmed.Upon the entire record in this case, the Boardmakes the following findings:ITHE BUSINESS OF THE COMPANYThe parties stipulated that the Employer is engagedin the construction business in the State of Oregon,and during the past year received goods and materialsin excess of $50,000 in value which was shipped to itfrom points directly outside the State of Oregon. Wefind, therefore, that the Employer is engaged in com-merce within the meaning of Section 2(6) and (7) ofthe Act, and that it will effectuate the policies of theAct to assert jurisdiction herein.IIITHE DISPUTEThe work in dispute is the operation of a Pittmanboom truck with attachments, a Grove crane, and askidder l used in the installation of temporary lightingon Interstate 5 between the Tualatin interchange andthe Tigard interchange.A. Applicability of the StatuteThe Operating Engineers began picketing in De-cember 1973, asserting that the Employer, by failingto hire employees represented by the Operating Engi-neers to perform the work in dispute, had failed toadhere to a short-form agreement binding the Em-ployer to an agreement with the Association of Gener-alContractors. The Employer contended that thedisputed work properly belonged to employees repre-sented by the Electrical Workers and refused to reas-sign the work. As we interpret the purpose of thepicketing to be to compel the Employer to discontinueits present assignment and reassign the work to em-ployees represented by the Operating Engineers, wefind that reasonable cause exists to believe that thepicketing violated Section 8(b)(4)(D) of the Act.Although the Operating Engineers allege that theEmployer is contractually bound through the short-form agreement to past decisions of the Joint Board(apparently now succeeded by the Impartial Jurisdic-tionalDispute Board), it does not contend that theElectricalWorkers currently is a party to any suchJoint Board agreements. Accordingly, we find thatthe parties have not agreed upon a method for thevoluntary adjustment of the dispute.B. Background and Facts of the DisputeThe Employer utilizes a crew of three to four em-ployees, currently represented by the Electrical Work-ers, to erect the temporary lighting which consists ofwooden poles with illuminating arms attached. Theseemployees accomplish their work tasks by operatinga Pittman boom truck (which is used in all phases ofthe work and may have attached to it a hydrocrane,a man-lift bucket, an auger, a power tamper, and awire drum), a Grove crane (used only where the Pitt-1The charge was amended at the hearing to include the operation of askidder as part of the work in dispute212 NLRB No. 17 OPERATING ENGINEERS, LOCAL 701127man boom truck does not possess a sufficiently longboom to perform the work), and a skidder (a rubber-tired tractor used to skid wood poles into position forinstallation, to pull the Pittman boom truck into posi-tion to work if the terrain is difficult, and, with theaddition of a drum at the rear of the skidder, to stringline).The only work that is disputed is "outside linework," which involves the installation of temporarylighting with overhead lines as the source of power.C. The Contentions of the PartiesThe Employer and Electrical Workers assert thatthe work in dispute is covered by an outstandingBoard certification of the Electrical Workers, that thework has been performed regularly by employees rep-resented by the Electrical Workers pursuant to collec-tive-bargaining agreements with the Northwest LineConstructors, and that for reasons of safety and econ-omy the work in dispute should continue to be per-formed by employees represented by the ElectricalWorkers.The Operating Engineers demands the work pur-suant to the short-form AGC agreement and assertthat the certification should not be determinative.They further assert that employees represented by theOperating Engineers have traditionally operated theequipment in dispute, that the members possess thenecessary skill and training, and that the existing four-man crew could include at least one employee repre-sented by the Operating Engineers to operate theheavy equipment involved.D. Merits of the DisputeSection 10(k) of the Act requires the Board to makean affirmative award of disputed work after givingdue consideration to various factors. The followingfactors are relevant in making a determination of thedispute before us:1.CertificationIn 1953,the Electrical Workers was certified by theBoard in Case 36-RC-815 to represent,inter alia,lineequipment men (which included cable splicers, jour-neymen linemen,the head ground man, ground men,power men, jack-hammer men,compressor men, andhole diggers). Parties to the controversy resulting inthe certification were the Operating Engineers, Local370 and 371;Northwest Line Constructors,Chapterof the National Electrical Contractors Association;and the Electrical Workers, Locals77, 125,483, and659. Notwithstanding the argument of the OperatingEngineers that Local 701 was not a party to the 1953certifications, that the work is different than heavyhighway construction projects, and that 'a determina-tion over 20 years old cannot take into account cur-rent area practice, we find that the certification is afactor favoring the awarding of the work to employeesrepresented by the Electrical Workers.2.Employer's assignment and past practiceThe Employer asserts that it prefers to assign thework to members of outside Locals 125, 659, 77, and483 of the Electrical Workers for reasons of efficiency,and safety. The evidence indicates that the usual pastpractice of the Employer has been to assign tempo-rary lighting work to employees represented by theElectricalWorkers.3.AreapracticeThe evidence indicated that area employers havemore frequently used employees represented by theElectrical Workers than employees represented by theOperating Engineers to perform temporary lightingwork. Apparently, the use of composite crews hasbeen largely limited to inside or permanent lightingprojects.4.The collective-bargaining agreementsOn January 20, 1972, the Employer and the Operat-ing Engineers entered into an agreement which incor-porated by reference the master labor agreementbetween the Operating Engineers and the Associationof General Contractors (AGC), as well as all succes-sive agreements. On June 1, 1973, the Operating Engi-neers and the AGC entered into a master laboragreement which provided certain manning provi-sions specifying that the Operating Engineers wouldoperate certain types of heavy equipment, includinggrave cranes, rubber-tired skidders, and hydrauliccranes.The Employer is a member of the Northwest LineConstructors (NWLC) and, pursuant to a letter ofassent, is a signatory to an agreement negotiated be-tween the Electrical Workers and the NWLC whichprovides that it will cover all production and mainte-nance work in accord with the NLRB certification inCase 36-RC-815, including pole line constructionwork and highway lighting systems.As each Union appears to be a signatory to anagreement providing that the Employer will assign thedisputed work to that Union, we find that neitherunion is favored by this factor. 128DECISIONSOF NATIONALLABOR RELATIONS BOARD5.Relative skills and safetyAlthough there is testimony indicating that employ-ees represented by both Unions possess the skill toperform the disputed work, the evidence indicatesthat the employees represented by the ElectricalWorkers have had greater training and experienceenabling them to deal with emergencies unique toelectical construction. The Electrical Workers has a3-1/2-year apprentice period during which time itsmembers receive specialized training in pole-top re-suscitation and procedures for clearing a man awayfrom an energized line. The problems of operating theequipment in dispute in close proximity to high-volt-age lines is obvious; the factor of safety is clearlyimportant and favors the claim of the ElectricalWorkers.6.Economy and efficiencySince the Operating Engineers does not claim anywiring or electrical work, but claims only the opera-tion of the equipment, it appears that permitting em-ployees represented by the ElectricalWorkers toperform the work will result in greater efficiency thanif a composite crew performs the work. Although theOperating Engineers asserts that the present opera-tion could be rescheduled to permit maximum use ofthe equipment operated if an employee representedby the Operating Engineers would be constantly oper-ating the equipment in dispute, it seems clear that thework can be more efficiently performed when all theemployees are multiskilled and can easily switch fromone job function to another.7.Joint Board determinationsThe Operating Engineers introduced into evidencedecisions of the National Joint Board for the Settle-ment of Jurisdictional Disputes and assert that thesedecisions all suppport their claim that the disputedwork should be assigned to employees represented bythe Operating Engineers. However, there is no indica-tion in the brief decisions that the work was outsideelectrical work. Accordingly, we are unable to giveany weight to these Joint Board awards in decidingthis case.'2Pitchard Electric Co, Inc,168 NLRB 374ConclusionBased upon the entire record, and after full consid-eration of all relevant factors, we conclude that theemployees who are represented by the ElectricalWorkers are entitled to perform the work in disputerather than employees represented by the OperatingEngineers.We reach the conclusion based primarilyupon the Employer's preference, the training and ex-perience of employees represented by the ElectricalWorkers in dealing with electrical hazards and emer-gencies unique to outside or temporary lighting, andfactors of economy and efficiency in maintaining acrew capable of the flexibility of performing all as-pects of the operation. Accordingly, we shall de-termine the dispute before us by awarding the workin dispute to those employees represented by the Elec-tricalWorkers, but not to that Union, or its members.The present determination is limited to the particularcontroversy which gave rise to the proceeding.DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National LaborRelations Act, as amended, and upon the basis of theforegoing findings and the entire record in this pro-ceeding, the National Labor Relations Board herebymakes the following Determination of Dispute:1.Employees of L. K. Comstock & Company,Inc., who are represented by the International Broth-erhood of Electrical Workers, Local No. 125, AFL-CIO, are entitled to perform the work of operating thePittman boom truck, Grove crane, and skidder.2. InternationalUnion of Operating Engineers,Local 701, AFL-CIO, is not entitled by means pro-scribed by Section 8(b)(4)(D) of the Act to force orrequire L. K. Comstock & Company, Inc., to assignthe above work to employees represented by it.3.Within 10 days from the date of the Decisionand Determination of Dispute, International Unionof Operating Engineers, Local 701, AFL-CIO, shallnotify the Regional Director for Region 36 whether ornot it will refrain from forcing or requiring the Em-ployer by means proscribed by Section 8(b)(4)(D) ofthe Act to assign the work in dispute to employeesrepresented by Operating Engineers rather than toemployees represented by Electrical Workers.